Notice of Allowance
Priority
The Instant Application, filed 07/15/2020, is a continuation of 15/880278, filed 01/25/2018, now U.S. Patent No. 10,757,167.  15/880278 is a continuation of 15/142439, filed 04/29/2016, now U.S. Patent No. 9,912,768. 15/142439 claims Priority from Provisional Application 62/154919, filed 04/30/2015.

Terminal Disclaimer
The terminal disclaimer filed on 8/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,912,768 and 10,757,167 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Timothy H. Hwang (Reg. No. 61,145) on 8/9/21.

In The Claims
Please amend the claims as follows:

 (Currently Amended)	A content consumption measurement system, comprising:
a communication interface; and
a processor coupled to the communication interface and configured to:
receive via the communication interface content consumption signal data gathered by a plurality of clients across a plurality of domains, the content consumption signal data reflecting for at least a subset of content pages user engagement by content asset comprising a content page;
use the received content consumption signal data and content attribute data associated with each respective content page to compute for each content page a content consumption metric reflecting an amount of content determined to have been consumed, wherein the content consumption metric is normalized based on a domain associated with the content asset, wherein the content attribute data is associated with an amount of time required to consume a content asset of a plurality of content assets; and
generate and display for each of one or more content pages comprising said at least a subset of content pages, a content consumption display indicating for each of the plurality of content assets comprising the content page, a normalized content performance metric value computed for that content asset.
(Original)	The system of claim 1, wherein the content attribute data comprises content page structure data.
(Original)	The system of claim 1, wherein the content attribute data comprises content asset type data.
(Canceled) 
(Currently Amended) The system of claim [[4]] 1, wherein the content attribute data is determined programmatically by analyzing content data comprising the content asset.
(Currently Amended) The system of claim [[4]] 1, wherein the content attribute data is determined based at least in part on a content asset type of the content asset.
(Original)	The system of claim 1, wherein the plurality of domains comprise at least content pages, sites, digital platforms, mobile devices, set top boxes, gaming platforms, streaming devices, embedded software, operating systems, or delivery channels.
(Currently Amended)	The system of claim 1, further comprising determining programmatically, for each content asset comprising a corresponding content page, [[said]] a corresponding proportion of content value of the corresponding content page that has been determined to be embodied in that content asset.
(Original)	The system of claim 1, wherein said clients are configured by instrumentation code included in said content pages to gather and report said consumption signal data.
(Currently Amended)	The system of claim 1, wherein said content attribute data reflects for each of [[a]] the plurality of content assets comprising a page a corresponding content value attribute and wherein said content value attributes are weighted to reflect programmatically determined content attributes of each respective content asset.
(Original)	The system of claim 1, wherein the processor is further configured to aggregate content consumption data across content pages to determine a normalized content consumption metric value.
(Original)	The system of claim 11, wherein the normalized content consumption metric value indicates a percentage completion or amount completion for the content asset.
(Original)	The system of claim 1, wherein the content consumption display is generated for a plurality of demographic groups.
(Original)	The system of claim 1, wherein the processor is further configured to determine and report a content performance metric based at least in part on said computed content consumption metrics and indicia of effectiveness of such consumption.
(Currently Amended)	A method to measure content consumption, comprising:
receiving at a content consumption measurement system, via a communication interface, content consumption signal data gathered by a plurality of clients across a plurality of domains, the content consumption signal data reflecting for at least a subset of content pages user engagement by content asset comprising a content page;
using the received content consumption signal data and content attribute data associated with each respective content page to compute for each content page a content consumption metric reflecting an amount of content determined to have been consumed, wherein the content consumption metric is normalized based on a domain associated with the content asset, wherein the content attribute data is associated with an amount of time required to consume a content asset of a plurality of content assets; and
generating and display for each of one or more content pages comprising said at least a subset of content pages, a content consumption display indicating for each of the plurality of content assets comprising the content page, a normalized content performance metric value computed for that content asset.
(Canceled)	
(Currently Amended)	The method of claim [[16]] 15, wherein the content attribute data is determined programmatically by analyzing content data comprising the content asset.
(Currently Amended)	A computer program product to measure content consumption, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving at a content consumption measurement system, via a communication interface, content consumption signal data gathered by a plurality of clients across a plurality of domains, the content consumption signal data reflecting for at least a subset of content pages user engagement by content asset comprising a content page;
using the received content consumption signal data and content attribute data associated with each respective content page to compute for each content page a content consumption metric reflecting an amount of content determined to have been consumed, wherein the content consumption metric is normalized based on a domain associated with the content asset, wherein the content attribute data is associated with an amount of time required to consume a content asset of a plurality of content assets; and
generating and display for each of one or more content pages comprising said at least a subset of content pages, a content consumption display indicating for each of the plurality of content assets comprising the content page, a normalized content performance metric value computed for that content asset.
(Canceled)	
(Currently Amended)	The computer program product of claim [[19]] 18, wherein the content attribute data is determined programmatically by analyzing content data comprising the content asset.


--

Allowable Subject Matter
Claims 1-3, 5-15, 17-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, wherein the content attribute data is associated with an amount of time required to consume a content asset of a plurality of content assets. When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore the claims are allowed.
There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444